852 F.2d 1241
Myrna UNDERWOOD, Sheila Fazande, Annie Johnson, JeromeSmith, Cora Ewers, Frances Jardin, Lura R. Stentz, CharlotteWest, Aritisha McGee, individually and on behalf of allothers similarly situated, Plaintiffs-Appellees,v.Samuel R. PIERCE, Jr., Secretary of Housing and UrbanDevelopment, Defendant-Appellant.
No. 83-5773.
United States Court of Appeals,Ninth Circuit.
Aug. 4, 1988.

1
Appeal from the United States District Court for the Central District of California;  Harry Pregerson, Circuit Judge, sitting by designation.


2
Prior report:  547 F.Supp. 256.


3
Before HUG and FLETCHER, Circuit Judges, and CARROLL,* District Judge.

ORDER

4
The order previously filed on July 26, 1988 in the above-entitled case is hereby designated as an Order for Publication.


5
This case is remanded to the district court to revise the judgment for attorneys' fees pursuant to the Opinion of the Supreme Court.



*
 The Honorable Earl H. Carroll, United States District Judge for the District of Arizona, sitting by designation